DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are currently pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 12/21/2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The citation of references in the specification at pg. 6 lines 25-26 and pg. 9 line 9 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Regarding WO 2012/169972, the reference does not appear relevant to Applicant’s invention and has not been considered. If Applicant wishes the reference to be considered the reference should be filed for consideration on an IDS.
Regarding WO 2013/087307, it is noted that the US family member WALLNER was included on the IDS and has been considered. WO 2013/087307 has been included on the attached form PTO-892.
Regarding WO 2014/187828, it is noted that the US family member STADLBAUER was included on the IDS and has been considered. WO 2014/187828 has been included on the attached form PTO-892.

Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities:  
At claim 1 line 22 “calibration variables kv” should read --the calibration variables kv--.
At claim 1 line 27 “the data envelope Dv” should read --the e-dimensional data envelope Dv--.
At claim 3 line 3 “further sub-calibration spaces Ksub2” should read --the further sub-calibration spaces Ksub2--.
At claim 4 line 3 “kv” should read --kv--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “new control variables (u)” in line 14. It is unclear whether the claim is reciting new control variables or new values for the previously recited control variables (uk). For examination purposes the limitation will be considered as --new values for the control variables (u-k
Claim 1 recites the limitation “the calibration variables kv” in lines 17-18. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --calibration variables kv--.
Claim 1 recites the limitation “required control variables” in line 18. It is unclear whether these are the same as or different than the control variables (uk) recited at line 5. For examination purposes the limitation at line 18 will be considered as --the control variables (uk)--.
Claim 1 recites the limitation “required state variables” in line 19. It is unclear whether these are the same as or different than the state variables (vm) recited at line 8. For examination purposes the limitation at line 19 will be considered as --the state variables (vm)--.
Claim 1 recites the limitation “the available data points (xn)” in lines 35-36. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --the existing data points (xn)--.
Claims 2-6 are rejected for depending upon an indefinite base claim.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
JAKUBEK (WO 2017/198638, supplied by Applicant on 05/04/21 IDS) is considered to be the closest prior art of record.	
JAKUBEK discloses a method for calibrating a technical system, including the following steps: 
controlling the technical system using a number k of control variables (uk) (0027 line 8),
in dependence of the control variables (uk), an operating point results in the form of a number m of state variables (vm) of the technical system (i.a. 0017 lines 5-7), 
during a calibration, the control variables (uk) of the technical system, that are optimal with regard to at least one output variable (y) of the technical system, are determined in the operating point by optimization while observing specified auxiliary conditions (h,g) (0027 lines 3-10), 
k) of the technical system calculated during the optimization lie within a data envelope D around a number of existing data points (xn) of the technical system (0037 lines 11-20-23).
The prior art fails to teach or render obvious the claim limitation “characterized in that a d-dimensional calibration space K, which includes calibration variables kv required for the calibration in the form of the control variables (uk) of the technical system and the state variables (vm) of the technical system, is divided into a first sub-calibration space Ksub with a dimension dsub < d and at least one further sub-calibration space Ksub2, in that subsets with a number e of calibration variables kv are determined through combinatorial variations and from the resulting e-dimensional relationships Bv of calibration variables kv and by means of the existing data points (xn) of the technical system, an e-dimensional data envelope Dv is calculated for each e-dimensional relationship Bv, the volume content Fv of the data envelope Dv is checked for each e-dimensional data envelope Dv, 4AV-3994US 166374-408the dsub calibration variables k-v, which are assigned to the e-dimensional data envelopes Dv, with the smallest volume contents Fv, are selected for the first sub-calibration space Ksub, the remaining d - dsub calibration variables kv are assigned to the at least one further sub-calibration space Ksub2 or are divided into several further sub-calibration spaces Ksub2, and a dsub-dimensional data envelope Dsub is calculated using the existing data points (xn) of the technical system at least for the first sub-calibration space Ksub and is checked during the calibration as an auxiliary condition g” in the manner defined in the instant claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2013/087307 was cited in the specification and has been considered by the Examiner. An English language equivalent is found in WALLNER provided by Applicant on the 05/04/21 IDS.
WO 2014/187828 was cited in the specification and has been considered by the Examiner. An English language equivalent is found in STADLBAUER provided by Applicant on the 05/04/21 IDS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747